DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species VIII (Fig. 16) in the reply filed on 7/22/2022 is acknowledged.
Claims 9-10, 15-18 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species I-VII and IX-XII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.  Furthermore, claims 15-16 are also withdrawn as they do not refer to the elected embodiment. Claims 15-16 refer to the bracket and channels formed from a textile, fabric or canvas material where joints are formed using sewing, rivets, or an adhesive which are not included in the elected species (Fig. 16).  Applicant specifically discusses these features in the specification in Paragraph 0065 in reference to Fig. 19 which is part of species XI.  Since Applicant has elected Species VIII, these claims are withdrawn as being part of a non-elected species.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixing mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant defines the fixing mechanism as friction fit, compression of the cables, an adhesive, sonic weld, insert molded connection, rubber grommet, roughened surface, dimples, and raised ridges.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 11, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arizpe US 6009223 (hereinafter Arizpe).
Re. Cl. 1, Arizpe discloses: A cable management system (36, Fig. 1 and Fig. 2) for connecting an antenna and a radio unit comprising (see Fig. 1, the system is capable of being used in the claimed intended use): a plurality of jumper cables (36, Fig. 1); a bracket (66 and 10, Fig. 1-2) comprising a plurality of channels (see Fig. 2, created by 68) where one of the plurality of channels receives one of the plurality of jumper cables (see Fig. 1), wherein the position of the plurality of channels in the bracket corresponds to the position of a plurality of ports on communications equipment to which the plurality of jumper cables are to be connected (see Fig. 1, ports 24).
Re. Cl. 3, Arizpe discloses: the plurality of channels are substantially C-shaped (see shape of 68, Fig. 2).
Re. Cl. 5, Arizpe discloses: a fixing mechanism (96, Fig. 2) fixes the position of the one of the plurality of jumper cables relative to the one of the plurality of channels (Col. 3, Lines 10-15).
Re. Cl. 7, Arizpe discloses: the one of the plurality of channels comprises a lateral opening (see Fig. 2, opening under arm 68 which extend laterally to the right), the one of the plurality of jumper cables being inserted into the one of the plurality of channels through the lateral opening (see Fig. 1-2, the cables 36 are able to pass through the opening under the arms 68).
Re. Cl. 11, Arizpe discloses: the plurality of channels are formed by a plurality of members (see 68, Fig. 2) and the plurality of members are connected to one another by a connecting member (see Fig. 1, horizontal portion of 66 which 68 project upward from).
Re. Cl. 13, Arizpe discloses: each of the plurality of members includes an opening for receiving one of the plurality of jumper cables (see Fig. 2, opening under the arms 68 which extend laterally to the right).
Re. Cl. 19, Arizpe discloses: A cable management system (36 Fig. 1 and Fig. 2) for cellular communications system having a remote radio unit and an antenna where each of the antenna and the remote radio unit include a plurality of ports (see Fig. 1-2, the device is capable of being used in the claimed intended use), the cable management system comprising: a jumper cable assembly (36, Fig. 1) connecting the plurality of ports on the antenna to the plurality of ports on the remote radio unit (see Fig. 1, the device is capable of being used in the claimed intended use as shown connected to ports 24 and to ports on another device; Col. 2, Lines 24-26)  wherein the jumper cable assembly comprises a plurality of jumper cables (see 36, Fig. 1) configured to connect the plurality of ports on the antenna to the plurality of ports on the remote radio unit (see Fig. 1, the cables 36 are configured to connect between ports as shown and discussed in Col. 2, Lines 23-26), and a bracket (10 and 66 Fig. 2) including a plurality of channels (created by 68, Fig. 2) where one of the plurality of channels receives one of the plurality of jumper cables (see Fig. 1), the position of the plurality of channels in the bracket corresponding to the position of the plurality of ports on one of the antenna and the remote radio unit (see Fig. 1, the channels are positioned in a corresponding manner to ports 24 and therefore is capable of being used in the particular environment claimed).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arizpe in view of Forbis US 2009/0014209 (hereinafter Forbis).
Re. Cls. 2, 12 and 14, Arizpe does not disclose the particular material which forms the bracket and therefore does not disclose the bracket comprises a body of resilient flexible material (Cl. 2), the connecting member is flexible (Cl. 12) or the connecting member comprises at least one of a plastic strip, a rubber strip, a metallic cable, a non-metallic cable, a cord, a textile, a fabric and a canvas (Cl. 14).  Forbis discloses a bracket (24, Fig. 2) which includes a plurality of channels (created by posts, 38, 40 and 42) and a connecting member (26, Fig. 2) which connects the posts.  Re. Cls. 2, 12 and 14, Forbis discloses the bracket comprises a body of resilient flexible material (fire resistant pvc, Paragraph 0035, Lines 1-4), the connecting member is flexible (by being made out of fire resistant pvc as discussed in Paragraph 0035) and the connecting member comprises at least one of a plastic strip (by being made of fire resistant pvc as discussed in Paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Arizpe device to be made out of pvc as disclosed by Forbis since Forbis states that such a modification is fire resistant (Paragraph 0035, Lines 1-4).  
Claims 4 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arizpe in view of Hartlef US 7394963 (hereinafter Hartlef).
Re. Cls. 4 and 6, Arizpe does not disclose a diameter of the one of the plurality of channels is equal to or slightly less than an outer diameter of the one of the plurality of jumper cables (Cl. 4) or the fixing mechanism comprises at least one of friction between the one of the plurality of jumper cables and the one of the plurality of channels, compression of at least one of the plurality of jumper cables and the bracket, an adhesive, a sonic weld, an insert molded connection, a rubber grommet, a roughened surface, a plurality of dimples, and a raised ridge on the one of the plurality of channels (Cl. 6).  Hartlef discloses a cable management system (Fig. 5-7) which includes a plurality of channels (4’s Fig. 5-7) which receive cables (see 8, Fig. 5-7).  Re. Cl. 4, Hartlef discloses a diameter of the one of the plurality of channels is equal to or slightly less than an outer diameter of the one of the plurality of cables (see Fig. 7). Re. Cl. 6, Hartlef discloses a fixing mechanism (friction fit created between 4 and 8; Col, 4 Lines 53-56) wherein the fixing mechanism comprises at least one of friction between the one of the plurality of jumper cables and the one of the plurality of channels (Cl. 4 Lines 53-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fixing mechanism of Arizpe (cable tie, 96) with the fixing mechanism of Hartlef (friction fit between the channel and cable) since it has been held to be obvious to one skilled in the art to substitute one method for the other to achieve the predictable result of preventing longitudinal movement of cables within channels.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).  Furthermore, the proposed replacement would individually provide strain relief so that strain provided on one cable wouldn’t necessarily effect another cable. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arizpe in view of Birli US 2010/0155545 (hereinafter Birli).
Re. Cl. 8, Arizpe does not disclose a door for closing the lateral opening of the one of the plurality of channels.  Birli discloses a cable management system (Fig. 3) which includes a plurality of channels (110, 112, 114, 116 and 118 Fig. 3) having lateral openings (see Fig. 2, created by opening 84) and a door (84, Fig. 2) for closing the lateral opening of the one of the plurality of channels (see Fig. 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Arizpe device to include the door structure of Birli since Birli states that such a modification closes off the recess (Paragraph 0062, Lines 1-2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vaccaro US 2018/0149292, Smith US 11370588, Langlade US 2015/0214702, Caldwell US 4201433 and Walter US 5710851 disclose other known cable management systems which are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632